HALLEY, Justice.
Plaintiff obtained a judgment in the trial court against the defendant from which defendant appealed by petition in error and case-made and on July 8, 1954, filed its brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in error has filed no brief and has offered no excuse for such failure. Under such circumstnces as stated by‘ this Court in Gooldy v. Hines, 186 Okl. 583, 99 P.2d 498, it is not the duty of this Court to search the record for some theory upon which to sustain the action of the trial court but-the cause may be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the judgment entered for the plaintiff and enter judgment for the defendant.
JOHNSON, C. J. and CORN, DAVI-SON, BLACKBIRD, JACKSON and HUNT, JJ., concur'. ■
WILLIAMS, V. C. J., concurs in reversal, dissents as to rendition of judgment.